                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA


          UNITED STATES OF AMERICA v.               RICHARD OTHELL VAUGHAN

THE HONORABLE SHARON L. GLEASON

DEPUTY CLERK                                               CASE NO. 3:19-cr-00120-01-SLG

Caroline Edmiston


PROCEEDINGS: MINUTE ORDER FROM CHAMBERS                              DATE: October 23, 2019


                                 ORDER SCHEDULING TRIAL

                  The above matter is hereby set on for jury trial on December 23, 2019 at

8:30 a.m. before JUDGE SHARON L. GLEASON, at Anchorage, Alaska. Counsel are

expected to have pretrial matters assigned to the United States Magistrate Judge

resolved no later than 7 days before trial. Any unresolved pretrial matters shall be called

to the trial judge's attention by the applicant no later than 7 days prior to trial.

                  Counsel are expected to calendar changes of plea and file a notice of intent

to change plea at the earliest possible time prior to trial. If a final pretrial conference is

scheduled, the change of plea will be taken at the time set for the final pretrial conference.

The Court expects all changes of plea to be effected no later than the week preceding

the trial date.

                  A final pretrial conference is set for December 9, 2019 at 3:00 p.m.

                  Except as hereinafter provided, and unless other arrangements are made

at a final pre-trial conference, counsel shall comply with the requirements of D.Ak.LR

39.2, 47.1, and 51.1 in preparation for trial of this case.




      Case 3:19-cr-00120-SLG-DMS Document 27 Filed 10/24/19 Page 1 of 2
              Briefs, proposed voir dire questions, and proposed jury instructions shall be

served and filed with the Court at least 7 days prior to the trial date. Briefs shall not

exceed 15 pages. Briefs shall focus upon the legal issues and authorities bearing upon

these issues which the party anticipates will arise during the course of trial. Proposed

jury instructions may, but are not required to, include common jury instructions employed

by the Court in all criminal cases. Counsel's proposed jury instructions must include

substantive instructions appropriate to the charges made against each defendant and

such other special instructions as counsel deem the circumstances of the particular case

to require.




ORDER SCHEDULING TRIAL                                                           Page 2 of 2
      Case 3:19-cr-00120-SLG-DMS Document 27 Filed 10/24/19 Page 2 of 2
